Citation Nr: 0309423	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-04 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the cervical and thoracic spine, and right knee.

2.  Entitlement to service connection for ischemic heart 
disease. 

3.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from March 1943 to 
November 1945.  He was a prisoner of war of the German 
government from August 1944 to April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision, in 
part of which the Department of Veteran's Affairs (VA) 
regional office (RO) in St. Petersburg, Florida, denied 
entitlement to service connection for arteriosclerotic heart 
disease, post-traumatic stress disorder (PTSD), arthritis due 
to trauma to the cervical spine, arthritis due to trauma to 
the thoracic spine, and arthritis due to trauma to the right 
knee.

The claims decided in the RO's October 1999 rating decision 
were filed in March 1998.  The veteran's reponse to the 
rating decsion was made by a letter from his representative 
dated in February 2000.  In the letter, the representative 
requested that the rating decision be "revisited" in lieu 
of filing a notice of disagreement (NOD).  In a note on the 
letter dated in March 2000, a decision review officer wrote 
"NOD/RECONSIDERATION DENIED."  Soon thereafter, the veteran 
was provided a statement of the case (SOC).  The SOC 
indicated that the RO considered the representative's 
February 2000 letter a NOD.  Later in March 2000, the 
veteran's representative filed a VA Form 9 after checking a 
box on the form indicating that the veteran desired to appeal 
all of the issues listed in the SOC.  In an area of the form 
designated for explanation of the veteran's contentions that 
the case had been decided incorrectly, the representative 
stated that the VA Form 9 was filed in response to the March 
2000 SOC and was filed ". . . to protect the appellate 
rights of the veteran."  The veteran's representative 
further stated that no formal NOD had been filed and the 
February 2000 correspondence was a "request for reevaluation 
of the veteran's claim in lieu of a NOD."

The Board finds that the VA Form 9 filed by the veteran's 
representative March 2000 constitutes a timely NOD from the 
October 1999 rating decision.  It clearly expressed the 
veteran's desire to appeal the RO's decision.  Further, it 
expressed disagreement with the contents of the SOC.  As the 
veteran had previously been provided a SOC that addressed the 
issues that are the subject of this remand, the Board 
concludes that the veteran has perfected an appeal to the 
Board.  See Beryl v. Brown, 9 Vet. App. 24 (1996) (a letter 
from the veteran's representative expressly disagreeing with 
the contents of a supplemental SOC was a valid NOD).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  As the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA concerning the issues under 
consideration, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran.

Furthermore, the Board is of the opinion that VA examinations 
are necessary to properly decide the veteran's claims.  
Fulfillment of VA's statutory duty to assist includes conduct 
of a VA medical examination when such an examination is 
necessary in order to decide a claim.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2002).

As a former prisoner of war, the veteran may be entitled to 
presumptions of service connection for some of his claimed 
disabilities.  The list of such disabilities includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  The list of 
presumptively service-connected diseases also includes any of 
the anxiety states, dysthymic disorder (or depressive 
neurosis), organic residuals of frostbite, and post-traumatic 
osteoarthritis.  Except where there is competent medical or 
other evidence that clearly rebuts the presumption, a former 
prisoner of war who develops compensable disability from a 
disease listed in 38 C.F.R. § 3.309(c) will be afforded the 
presumption of service connection.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for traumatic 
arthritis of the cervical and thoracic 
spine, and right knee, a cardiovascular 
disorder, and/or a neuropsychiatric 
disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded all 
appropriate VA examinations, including VA 
orthopedic, cardiovascular, and 
psychiatric examinations, to determine if 
he has current disability from the 
disorders that are the subject of this 
appeal, and if so, to assess the degree 
of such disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should comment specifically 
on the physical findings and 
symptomatology elicited by examination, 
including chronicity and continuity.  As 
to any disability(ies) identified, the 
examiner should comment whether it more 
likely than not that the disability is 
related to an intercurrent injury or 
disease unrelated to the veteran's 
military service, and if so, the factual 
and medical reasons for that opinion.  
The examiner who conducts the orthopedic 
examination should comment whether it is 
as likely as not that any arthritis of 
the cervical or thoracic spine, or right 
knee is due to trauma.

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




